             Case 2:20-cv-01719-RSL Document 8
                                             9 Filed 12/01/20
                                                     12/02/20 Page 1 of 4
                                                                        3




 1                                                    THE HONORABLE ROBERT S. LASNIK
 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 9                                      AT SEATTLE
10
     BARCELO HOMES, INC., a Washington
11   corporation; BARCELO MADISON PARK,
     LLC, a Washington limited liability company,      No.: 2:20-cv-01719-RSL
12
                           Plaintiffs,
13                                                     JOINT STIPULATION FOR
            v.                                         EXTENSION OF TIME TO
14                                                     ANSWER AND DEFEND
15   KINSALE INSURANCE COMPANY, a
     foreign insurance company,
16
                           Defendant.
17

18
                                            STIPULATION
19
            Defendant Kinsale Insurance Company (“Kinsale”) and Plaintiffs Barcelo Homes, Inc.
20

21   (“BHI”) and Barcelo Madison Park, LLC (“BMP”), by and through their respective counsel of

22   record, hereby stipulate and agree that Defendant has until December 4, 2020 to file its answer
23   to Plaintiffs’ Complaint (Dkt #1-2) in the above referenced matter.
24
     //
25
     //
26


     STIPULATION FOR EXTENSION OF TIME                                          LAW OFFICES OF

     TO FILE ANSWER AND DEFEND - 1                                         NICOLL BLACK & FEIG
                                                                    A PROFESSIONAL LIMITED LIABILITY COMPANY
                                                                          1325 FOURTH AVENUE, SUITE 1650
     (2:20-cv-01719-RSL)                                                    SEATTLE, WASHINGTON 98101
                                                                                 TEL: 206-838-7555
                                                                                 FAX: 206-838-7515
             Case 2:20-cv-01719-RSL Document 8
                                             9 Filed 12/01/20
                                                     12/02/20 Page 2 of 4
                                                                        3




 1          DATED this 1st day of December, 2020.

 2

 3   HARPER HAYES PLLC                              NICOLL BLACK & FEIG PLLC
     ** per e-mail authority 12/1/20
 4
                                                    /s/ Curt H. Feig
 5
     /s/ Todd C. Hayes                              /s/ Matthew C. Erickson
 6   Todd C. Hayes, WSBA No. 26361                  Curt H. Feig, WSBA #19890
     Harper Hayes PLLC                              Matthew C. Erickson, WSBA #43790
 7   600 University Street, Suite 2420              1325 Fourth Ave. Suite 1650
     Seattle, WA 98101                              Seattle, WA 98101
 8   (206) 340-8010                                 206-838-7555
     todd@harperhayes.com                           merickson@nicollblack.com
 9
     Attorneys for Plaintiffs                       cfeig@nicollblack.com
10                                                  Attorneys for Defendant Kinsale
                                                    Insurance Company
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     STIPULATION FOR EXTENSION OF TIME                                    LAW OFFICES OF

     TO FILE ANSWER AND DEFEND - 2                                 NICOLL BLACK & FEIG
                                                              A PROFESSIONAL LIMITED LIABILITY COMPANY
                                                                    1325 FOURTH AVENUE, SUITE 1650
     (2:20-cv-01719-RSL)                                              SEATTLE, WASHINGTON 98101
                                                                           TEL: 206-838-7555
                                                                           FAX: 206-838-7515
            Case 2:20-cv-01719-RSL Document 8
                                            9 Filed 12/01/20
                                                    12/02/20 Page 3 of 4
                                                                       3




 1                                        ORDER

 2         IT IS SO ORDERED.

 3         DATED this 2nd day of December, 2020.
 4

 5
                                                   _________________________________
                                                   __________________________________
 6
                                                   ROBERT S. LASNIK
 7                                                 UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     STIPULATION FOR EXTENSION OF TIME                                 LAW OFFICES OF

     TO FILE ANSWER AND DEFEND - 3                              NICOLL BLACK & FEIG
                                                           A PROFESSIONAL LIMITED LIABILITY COMPANY
                                                                 1325 FOURTH AVENUE, SUITE 1650
     (2:20-cv-01719-RSL)                                           SEATTLE, WASHINGTON 98101
                                                                        TEL: 206-838-7555
                                                                        FAX: 206-838-7515
